Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites that the non-Hummer’s method is performed at a temperature of less than about 45 C.  Parent claim 16 recites that the non-Hummers method comprises steps of a) oxidizing, b) exfoliating, c) purifying the graphene oxide, and d) reducing to form porous graphene sheets.  Claim 20 raises confusion because the specification (at [0082] and [0083]) indicates that the reducing step is performed at about 90C, or between 60 and 180 C.  It is therefore unclear if the reducing step is actually part of the “non-Hummer’s method” and if that step requires a temperature of less than 45C as recite in claim 20.  The Examiner understands a “non Hummer’s method” herein as producing graphene oxide (up to step (c)), which is distinguished from a “Hummer’s method” in that it does not require HCl ([0054]).  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20140370383) in view of CN 1004617300.
	Regarding claim 1, Lim et al. is directed to an electrode (either an anode or a cathode) for a lithium ion battery ([0090], [0091]), which is made by a process of: combining a binder and a solvent ([0079]), heating the binder and solvent ([0079]), mixing an active material into the binder mixture to form a slurry ([0088]), roll coating the slurry onto a foil ([0097]), drying the slurry ([0097], [0104]), calendering (roll pressing) the slurry on the foil ([0104]) and slitting (punching) to form the electrode ([0105]).  Regarding claim 2, the binder can be PVDF, among others ([0080], [0084]).  Regarding claim 3, the solvent can be NMP or MEK ([0078]).  Regarding claim 4, the active material (in the case of a cathode) may comprise a lithiated metal compound such as LiNiCoAl oxide, LiNiMnCo oxide, or LiMnPO4 ([0090]).  Regarding claim 1, in the case of an anode the active material may be a carbon material ([0091]).  Both electrodes may comprise a carbonaceous conductive material such as carbon black ([0092], Table 1). 
	Lim et al. do not expressly teach that the active material comprises porous graphene sheets as recited in claim 1, or that the active material is a combination of porous graphene sheets and lithiated metal compound (claim 4). 
CN ‘300 is directed to an energy storage device comprising a cathode or an anode that comprises a reduced graphene oxide product (abstract).  Although the reference does not disclose that the reduced graphene oxide is a “porous graphene sheet,” it is submitted that the reduced graphene oxide would inherently be a porous sheet since it is made in a substantially identical manner to the claimed product.  In particular, regarding claims 15 and 16, the product of the reference is made using a “non Hummer’s method” which includes oxidizing graphite (page 4, 6th paragraph of translation), exfoliating the resulting graphite oxide to produce graphene oxide, purifying the graphene oxide, and then chemically reducing the graphene oxide to produce a reduced graphene oxide (page 4, 4th-6th paragraphs).  The claimed product is made by chemically oxidizing graphite and exfoliating to produce graphene oxide, purifying, then chemically reducing the graphene oxide to form the porous graphene sheets (par. [0048] of specification, instant claim 16).  This is substantially identical to the method of CN ‘300.   Regarding claim 17, the porous graphene sheets are further purified (page 5, 5th paragraph).  Regarding claim 18, the process of CN ‘300 does not use HCl.  Regarding claim 19, a mixture of graphite and oxidizing agent is agitated (“mixed well,” 6th paragraph line 3).  Regarding claim 20, the “non-Hummer’s method” is performed at room temperature or in an ice bath (6th and 7th paragraphs), as such the claimed range is met.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the porous graphene sheets of CN ‘300 as the active material and/or conductive material of the anode or cathode of Lim et al.  In the abstract, CN ‘300 teaches that when used as an anode material, “the relatively high specific discharge capacity can be achieved, up to 280 mAh/g, and good circulation stability and excellent rate performance are achieved” (abstract).  Further, when used as a cathode material, “the specific discharge capacity can be kept being 900 mAh/g and more than 900 mAh/g after 100 rounds of charge discharge circulation can the circulation stability is relatively good” (abstract). Therefore, the artisan would be motivated to use the porous graphene sheets of CN ‘300 as the active material and/or conductive material of the anode or cathode of Lim et al.  Regarding claim 4, which recites that the active material is a combination of porous graphene sheets and lithiated metal compound, it would be obvious to either (a) replace only a portion of the lithiated metal compound of Lim et al so as to result in the combination, or (b) use the porous graphene sheets as the conductive carbon material combined with the lithiated metal compound active material.  Note: the label “active material” is considered to be functional in nature and not structural, that is, a material present in the electrode may have functionality as an active material but not be disclosed as such.  Such a designation also depends on the specific counterelectrode material and the emf between the relevant material pair(s).  
Regarding claim 6, a plurality of the porous graphene sheets of CN ‘300 would inherently have a pore diameter of less than about 10 nm as claimed.  Regarding claim 7, a plurality of the sheets would inherently have an oxygen content of less than about 10% as claimed.  Regarding claim 8, the sheets would inherently have a single layer of graphene (graphene is one layer by definition).  
Regarding claims 9-13, Table 1 of Lim et al. teaches the following values: 37% by weight of active material (NMC) in slurry [40% if carbon black added to NMC] (claim 9 recites 40-60%); 90% active material (NMC) in dry electrode (claim 10 recites 50-90%); 1.5% binder (ECP-1 +PVDF) in slurry (claim 11 recites 0.5-10%); 3.7% binder in electrode (claim 12 recites 1-15%); 57% solvent (NMP) in slurry (claim 13 recites 10-60%).  Each of the disclosed values falls within the claimed ranges (in the case of claim 9 this is subject to how an “active material” can be defined as noted above) thereby rendering the ranges obvious.  In particular, the artisan can use the values in this Table as a guideline for relative amounts for when the porous graphene sheets are used as active material and/or conductive material as explained above. 
Regarding claim 14, it would be obvious to apply a metal tab to the finished electrode as this is a conventional step of construction in prismatic or wound lithium ion batteries.  Accordingly, claim 14 would also be rendered obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 31, 2022